



Exhibit 10.1



--------------------------------------------------------------------------------



PNM RESOURCES, INC.
2018 OFFICER ANNUAL INCENTIVE PLAN



--------------------------------------------------------------------------------



Introduction
PNM Resources, Inc. (the “Company” or “PNMR”) has adopted this 2018 Officer
Annual Incentive Plan (the “Plan”) for the purpose of providing annual
cash-based incentive awards (each an “Award”) to eligible Officers (as defined
below). The Awards payable to Officers under the Plan are intended to qualify as
Performance Cash Awards granted pursuant to Section 7.2 of the PNM Resources,
Inc. 2014 Performance Equity Plan (the “PEP”). For the avoidance of doubt, the
Awards are not intended to qualify as Performance-Based Awards granted pursuant
to Section 10 of the PEP.
Capitalized terms used in the PEP and not otherwise defined in this Plan
document have the meanings given to them in the PEP.
Eligibility
All Officers of the Company are eligible to participate in the Plan. For
purposes of the Plan, the term “Officer” means any employee who has the title of
Chief Executive Officer, Executive Vice President, Senior Vice President or Vice
President and who is in salary grade H18 or higher.
Award Determinations in General
Awards are based on the Incentive Earnings Per Share (“Incentive EPS”) levels
for the Performance Period as described below and as set forth in Table 1 of
Attachment A, the weighting between Corporate and Business Area Goals as
described in Table 2 of Attachment A and Award levels achieved during the
Performance Period as described in Table 3 of Attachment A. The Performance
Period began on January 1, 2018 and will end on December 31, 2018.
An Officer’s Award will equal the Officer’s share of the Incentive EPS Award
Pool described below. If the Officer’s share of the appropriate Performance
Award Pool described below is less than the Officer’s share of the Incentive EPS
Award Pool; however, the Officer will receive the smaller amount.
An Officer’s share of the Incentive EPS Award Pool or the Performance Award Pool
(individually, an “Award Pool”), as applicable, will be based upon the amount
potentially payable to the Officer for the attained level of performance
(Threshold, Target or Maximum), as determined in accordance with Table 3 of
Attachment A, as compared to the aggregate amounts potentially payable for the
attained level of performance to all of the Officers who are entitled to share
in that Award Pool. In determining the amount potentially payable to an Officer,
the base salaries will be determined as of December 31, 2018. In no event will
the amount payable to an Officer exceed the indicated percentage of the
Officer’s base salary for the attained performance





--------------------------------------------------------------------------------




level as set forth in Table 3 of Attachment A. In addition, in no event will the
amount payable to one Officer be increased due to a decrease in the amount
payable to any other Officer.
Incentive EPS Award Pool
In order for any Awards to be payable to eligible Officers, the Company must
achieve the Threshold Incentive EPS level set forth in Table 1 of Attachment A.
If the Company does not achieve the Threshold Incentive EPS level (calculated
before any charges for amounts due pursuant to this Plan), no Awards are payable
under the Plan to any Officer. If the Company achieves the Threshold Incentive
EPS level (calculated before any charges for amounts due pursuant to this Plan),
but the charges for amounts due pursuant to this Plan reduce the Incentive EPS
to an amount below the Threshold Incentive EPS level, the Threshold level
Incentive EPS Award Pool shall be reduced by the amount necessary to assure that
the Incentive EPS is equal to the Threshold Incentive EPS level, unless the
Committee, in the exercise of its discretion concludes that no Awards should be
payable.
If the Threshold, Target or Maximum Incentive EPS levels, as listed in Table 1
of Attachment A, are achieved, the aggregate potential Awards payable to the
Officers at that level of performance (e.g., the aggregate level of Awards
payable at Threshold, Target or Maximum as shown in Table 3 of Attachment A)
will make up the “Incentive EPS Award Pool.” If the actual Incentive EPS exceeds
the minimum level for a performance level by at least $0.01, but is less than
the maximum level for that performance level (e.g., if the actual Incentive EPS
exceeds $1.82 but is less than $1.87), the Incentive EPS Award Pool will be
increased by using straight-line interpolation between the size of the Incentive
EPS Award Pool based on the attained level (e.g., Threshold) and the size of the
Incentive EPS Award Pool at the next higher level (e.g., Target). The Committee
has the discretion to increase the Incentive EPS Award Pool by an amount less
than the amount determined by using straight-line interpolation. The Incentive
EPS Award Pool is capped by the aggregate Maximum Awards shown in Table 3 of
Attachment A for all eligible Officers.
Performance Award Pool
A Corporate Goals Scorecard and Business Area Goals Scorecard listing each
performance measure established by the Committee will be maintained by the PNMR
Services Company Human Resources Department. As set forth in Table 2 of
Attachment A, the performance of the Chief Executive Officer and the Senior
Officers (the Executive Vice President and the Senior Vice Presidents) are
measured 100% on the Corporate Goals Scorecard. Vice Presidents are measured 60%
on the Corporate Goals Scorecard and 40% on the Business Area Goals Scorecard.
The “Performance Award Pool” for each Business Area is the amount that could be
paid in the aggregate to the Vice Presidents assigned to that Business Area
based on performance alone, determined by using the following multi-step
process:
a)
Select the scorecard results from the appropriate Corporate Goals and Business
Area Goals Scorecards;

b)
Then multiply each result by the appropriate weighting for the scorecard as set
forth in Table 2 of Attachment A;



2



--------------------------------------------------------------------------------




c)
Then multiply the total Vice President salaries for that Business Area by the
Target Award Level as set forth in Table 3 of Attachment A;

d)
Then multiply the result of each scorecard (Step b), expressed as a percentage
of Target, by the aggregate base salaries of the Vice Presidents included in
that Business Area (Step c); and

e)
Sum the results for the Vice President participants.

The Performance Award Pool for the Chief Executive Officer and the Senior
Officers will be constructed by using the same process but will be based solely
upon the Corporate Goals Scorecard.
Award Approval and Payout Timing
In early 2019, management will review the level of Awards, if any, and will
provide the final Awards calculation to the Committee. The Committee will review
the level of Awards and the Awards calculation and will approve the Awards for
all Officers, other than the Chief Executive Officer. The independent directors
of the Board will approve the Chief Executive Officer’s Award. To the extent
Awards are payable under the Plan, the Company will make the payment on or
before March 15, 2019 in a single lump sum cash payment, subject to applicable
withholding.
The Committee shall retain the authority to adjust the Incentive EPS Award Pool
and the Performance Award Pool, to adjust the level of attainment of the
Incentive EPS or Corporate Goals and Business Area Goals Scorecards or to
otherwise increase or decrease the amount payable with respect to any Award made
pursuant to this Plan.
Provisions for a Change in Control
If a Change in Control occurs during the Performance Period and the Officer
remains employed by the Company or an Affiliate at the end of the Performance
Period, the Officer may be entitled to receive an Award for the Performance
Period as determined in accordance with the provisions of this Plan. If the Plan
is modified after the occurrence of a Change in Control in a manner that has the
effect of reducing the amounts otherwise payable under the Plan, an Officer who
remains employed by the Company or an Affiliate at the end of the Performance
Period will receive, at a minimum, an Award equal to 50% of the Maximum Award
available under this Plan for the Performance Period.
If an Officer terminates employment with the Company or an Affiliate during the
Performance Period due to a Qualifying Change in Control Termination, the
Officer may be entitled to receive a special payment pursuant to the PNM
Resources, Inc. Officer Retention Plan in lieu of any payments under this Plan.
Pro-rata Awards for Partial Service Periods
In certain circumstances (as set forth below) Officers may or may not be
eligible for a pro-rata Award under the Plan.


3



--------------------------------------------------------------------------------




The following Officers may be eligible for a pro-rata Award:
–
Officers who are newly hired during the Performance Period and are employed by
the Company or an Affiliate on the day on which Awards are distributed for the
Performance Period.

–
Employees or Officers who are promoted, transferred or demoted during the
Performance Period and are employed by the Company or an Affiliate on the day on
which Awards are distributed for the Performance Period.

–
Officers who are on leave of absence for any full month(s) during the
Performance Period and are employed by the Company or an Affiliate on the day on
which Awards are distributed for the Performance Period.

–
Officers who terminate employment with the Company or an Affiliate during the
Performance Period due to Impaction (as defined in the PNM Resources, Inc.
Non-Union Severance Pay Plan), Retirement or Disability.

–
Officers who die during the Performance Period, in which case the Award will be
paid to the spouse of a married Officer, including a same sex spouse, or the
estate of an unmarried Officer.

The following Officers are not eligible for any Award, including a pro-rata
Award:
–
Officers who terminate employment with the Company or an Affiliate on or before
the date on which Awards are distributed for the Performance Period for any
reason other than death, Impaction (as defined in the PNM Resources, Inc.
Non-Union Severance Pay Plan), Retirement or Disability. As noted above,
Officers who terminate employment with the Company or an Affiliate during the
Performance Period due to a Qualifying Change in Control Termination may be
entitled to receive a special payment pursuant to the PNM Resources, Inc.
Officer Retention Plan in lieu of any payments under this Plan.

–
Officers who elect voluntary separation or Retirement in lieu of termination for
performance or misconduct.

If an Officer is eligible for a pro-rata Award, it will be calculated based on
the number of full month(s) that the Officer was actively employed at each
eligibility level during the Performance Period compared to the number of full
months included in the Performance Period. (Note: Only months in which the
Officer is actively employed on the payroll on the first and last day of the
month will count as a full month.) If an Officer who is eligible for a pro-rata
Award is not employed on December 31, 2018, the pro-rata Award for the eligible
Officer will be calculated using the Officer’s base salary on the date of his
termination of employment. Any pro-rata Award to which an Officer becomes
eligible pursuant to this paragraph will be paid to the Officer in a single lump
sum cash payment subject to applicable withholding, on or before March 15, 2019.


4



--------------------------------------------------------------------------------




Ethics
The purpose of the Plan is to fairly reward performance achievement. Any Officer
who manipulates or attempts to manipulate the Plan for personal gain at the
expense of customers, shareholders, other employees or the Company or its
Affiliates will be subject to disciplinary action, up to and including
termination of employment, and will forfeit and be ineligible to receive any
Award under the Plan.
Continuation of Employment
This Plan does not confer upon any Officer any right to continue in the
employment of the Company or any Affiliate and does not limit the right of the
Company or any Affiliate, in its sole discretion, to terminate the employment of
any Officer at any time. This Plan also does not limit any right that the
Company or any Affiliate has to terminate the employment of any Officer in
accordance with any written employment agreement the Company and Officer may
have.
Clawbacks
All Awards issued under this Plan are subject to potential forfeiture or
recovery to the fullest extent called for by any Clawback Policy that may be
adopted by the Company. By accepting an Award, an Officer consents to the
Clawback Policy and agrees to be bound by and comply with the Clawback Policy
and to return the full amount required by the Clawback Policy.
Amendments
The Committee, in its sole discretion, reserves the right to adjust, amend or
suspend the Plan during the Performance Period. The Senior Vice President and
General Counsel is hereby authorized to correct any typographical or similar
errors in the Plan and any other documents issued in connection with the Plan.


/s/ Patrick V. Apodaca                
Patrick V. Apodaca
SVP and General Counsel


Dated: March 28, 2018
◦





5



--------------------------------------------------------------------------------




ATTACHMENT A


Incentive EPS Table
(Table 1)
 
Incentive EPS1
No Award
Less than $1.82
Threshold
Greater than or equal to $1.82 and less than $1.87
Target
Greater than or equal to $1.87 and less than $1.97
Maximum
Greater than or equal to $1.97

Scorecard Weighting Table
(Table 2)
Scorecard Results
Scorecard Level
Corporate Weighting
Business Area Weighting
CEO & Senior Officers
100%
0%
Vice Presidents
60%
40%

Award Levels Table
(Table 3)
Award Levels
Threshold
Target
Maximum
CEO


55%


110%


220%
 
 
 
 
EVP
37.5%
75%
150%
SVP
27.5%
55%
110%
 
 
 
 
Vice-Presidents
20%
40%
80%







________________________________


1 Equals PNMR’s diluted EPS for the fiscal year ending December 31, 2018
calculated in accordance with Generally Accepted Accounting Principles and
reported in the Company’s Form 10-K for PNMR adjusted to exclude the following
items: (1) mark-to-market impact of economic hedges, (2) regulatory
disallowances, (3) change in unrealized impacts of plant decommissioning and
coal mine reclamation trust securities, (4) gains or losses on reacquired debt,
(5) goodwill or other intangible asset impairments, (6) impacts of acquisition
and disposition activities, including but not limited to pension expense or
income associated with Public Service Company of New Mexico’s (“PNM”) former gas
utility operations, (7) impact of the Company’s adoption of an accounting
pronouncement or the Company’s adoption of a change in accounting pronouncement
on or after February 22, 2018, (8) the loss, impairment, or write-up of any
deferred tax asset or liability that was earned and recognized in a prior tax
year, but that must be revalued in the current year due to changes in state or
federal tax law, (9) judgments entered or settlements reached in litigation or
other regulatory proceedings, (10) increases or decreases in the liabilities
associated with PNM’s retired generating stations, including but not limited to
expenses incurred in demolition or environmental work of such retired generating
stations, (11) costs associated with process improvement initiatives, and
(12) changes to the liabilities associated with mine reclamation costs that are
attributable to changes to (a) changes in the discount rate used to measure
those liabilities, (b) an early retirement of generating stations, or (c) action
taken by the New Mexico Public Regulation Commission.


A-1

